                 Case 1:15-cr-10359-DJC Document 138 Filed 03/17/21 Page 1 of 2
Prob12A
(7/93)

                                        United States District Court
                                       for the District of Massachusetts
                                    Report on Offender Under Supervision


   Name of Offender: Carlos Caraballo Bonilla                                 Case Number: 0101 1:15CR10359
   Name of Sentencing Judicial Officer: Honorable Denise J. Casper, U.S. District Judge
   Date of Original Sentence: February 15, 2017
   Original Offense: Felon in Possession of Firearm 18 U.S.C. § 922(g)(1)
   Original Sentence: 45 months in custody followed by 36 months of supervised release
   Date of First Revocation Hearing: September 4, 2019
   First Revocation Sentence: Defendant admitted violation conduct and was ordered to remain on the same
   conditions of release
   Date of Second Revocation Hearing: January 11, 2021
   Second Revocation Sentence: Defendant admitted violation conduct and was ordered to remain on the same
   conditions of release with the addition of a special condition. The special condition is that the defendant must
   attend and complete an inpatient residential drug treatment program as directed by the Probation Office. The
   defendant was to observe the rules of the program
   Type of Supervision: Term of Supervised Release          Date Supervision Commenced: March 15, 2019


                                      NON-COMPLIANCE SUMMARY


Violation Number       Nature of Noncompliance

          I.            Violation of Special Condition: The defendant must attend and complete an
                        inpatient residential drug treatment program as directed by the Probation Office.
                        The defendant was to observe the rules of the program.

                        On February 22, 2021, Mr. Caraballo Bonilla provided a drug test at Steppingstone
                        inpatient residential treatment program that returned positive for fentanyl.

U.S. Probation Officer Action:

On February 25, 2021, Mr. Caraballo Bonilla was confronted with the positive drug test result. Mr. Caraballo
Bonilla denied he used fentanyl, but admitted he found a baggie of fentanyl in his pants pocket and claimed he
threw it away. Mr. Caraballo Bonilla was directed by Steppingstone to re-enter detox at SSTAR. Mr. Caraballo
Bonilla attempted to do so, but was found not to meet the level of care.

As a result, he returned to Steppingstone and awaited at bed on the Community Support and Stabilization (CSS)
unit at SSTAR. On March 4, 2021, Mr. Caraballo Bonilla returned to SSTAR and is presently on the CSS unit.
He is expected to complete the program and return to Steppingstone on or about March 18, 2021.
                   Case 1:15-cr-10359-DJC Document 138 Filed 03/17/21 Page 2 of 2
    Prob 12A                                                               -2-                                       Report on Offender Under Supervision


In response to Mr. Caraballo Bonilla’s non-compliance, the undersigned will continue to closely monitor Mr.
Caraballo Bonilla’s progress in the residential drug treatment. The undersigned will continue to assist Mr.
Caraballo Bonilla with the development and application of cognitive-behavioral strategies to address his
substance use disorder. At this time, the undersigned respectfully requests no action from the Court. This
document serves as notification of the non-compliance.

    Reviewed/Approved by:                                                                                       Respectfully submitted,

    /s/ Gina P Affsa                                                                                        /s/ Jessica Turkington
    Gina P Affsa                                                                                         by Jessica Turkington
    Supervisory U.S. Probation Officer                                                                      Senior U.S. Probation Officer
                                                                                                            Date:            3/12/2021


                                No Response is necessary unless the court directs that additional action be taken as follows:

[     ]   Approved
[     ]   Submit a Request for Modifying the Conditions or Term of Supervision
[     ]   Submit a Request for Warrant or Summons
[     ]   Other

                                                                                                 _________________________________
                                                                                                 The Honorable Denise J. Casper
                                                                                                 U.S. District Judge


                                                                                                  March 17, 2021
                                                                                                 _________________________________
                                                                                                 Date
